                  Case 2:19-cv-01116-TSZ Document 31 Filed 11/26/19 Page 1 of 3




 1                                                        THE HONORABLE THOMAS S. ZILLY
 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8

 9   RYAN DIAZ, et al.,                              No. 2:19-cv-01116-TSZ
10                         Plaintiffs,               CORPORATE DISCLOSURE STATEMENT
11           v.
12   NINTENDO OF AMERICA INC.,
13                         Defendant.
14

15           Pursuant to Federal Rule of Civil Procedure 7.1 and Local Rule 7.1, Defendant Nintendo
16   of America Inc. (“Nintendo”) provides the following corporate disclosures: Nintendo is a wholly
17   owned subsidiary of its parent corporation, Nintendo Co. Ltd. (“NCL”). NCL’s stock is publicly
18   traded in Japan. There is no other publicly held corporation that owns 10% or more of
19   Nintendo’s stock.
20           //
21           //
22           //
23           //
24           //
25           //
26           //

      CORPORATE DISCLOSURE STATEMENT                                         Perkins Coie LLP
      (No. 2:19-cv-01116-TSZ)                                          1201 Third Avenue, Suite 4900
                                                                         Seattle, WA 98101-3099
     146469532                                                             Phone: 206.359.8000
                                                                            Fax: 206.359.9000
                 Case 2:19-cv-01116-TSZ Document 31 Filed 11/26/19 Page 2 of 3




 1    Dated: November 26, 2019
                                               By: s/ Eric J. Weiss
 2

 3                                                David J. Burman, WSBA No. 10611
                                                  Eric J. Weiss, WSBA No. 44807
 4                                                Mallory Gitt Webster, WSBA No. 50025
                                                  Perkins Coie LLP
 5                                                1201 Third Avenue, Suite 4900
 6                                                Seattle, WA 98101-3099
                                                  Telephone: 206.359.8000
 7                                                Fax: 206.359.9000
                                                  Email: DBurman@perkinscoie.com
 8                                                Email: EWeiss@perkinscoie.com
                                                  Email: MWebster@perkinscoie.com
 9

10                                           Attorneys for Nintendo of America Inc.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                       Perkins Coie LLP
      CORPORATE DISCLOSURE STATEMENT                             1201 Third Avenue, Suite 4900
      (No. 2:19-cv-01116-TSZ) – 1                                  Seattle, WA 98101-3099
                                                                     Phone: 206.359.8000
     146469532                                                        Fax: 206.359.9000
                 Case 2:19-cv-01116-TSZ Document 31 Filed 11/26/19 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE

 2           I certify under penalty of perjury that on November 26, 2019, I caused to be

 3   electronically filed the foregoing Corporate Disclosure Statement with the Clerk of the Court

 4   using the CM/ECF system, which will send a notification of the filing to the email addresses

 5   indicated on the Court’s Electronic Mail Notice List.

 6           Dated: November 26, 2019

 7                                                      s/ Mallory Gitt Webster
                                                        Mallory Gitt Webster, WSBA No. 50025
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      CERTIFICATE OF SERVICE – 1                                              Perkins Coie LLP
                                                                        1201 Third Avenue, Suite 4900
                                                                          Seattle, WA 98101-3099
     146469532                                                              Phone: 206.359.8000
                                                                             Fax: 206.359.9000
